              Case 4:19-cv-05700-DMR Document 1 Filed 09/10/19 Page 1 of 11



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Meryl Pomponio

 7
                                   UNITED STATES DISTRICT COURT
 8
 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                          OAKLAND DIVISION
11 MERYL POMPONIO,                                         Case No.:
12
                           Plaintiff,           COMPLAINT BY MERYL POMPONIO
13                                              AGAINST GOLDEN GATE BELL, LLC, et al.,
      v.                                        FOR DAMAGES AND INJUNCTIVE RELIEF
14                                              RESULTING FROM VIOLATIONS OF 1)
15   GOLDEN GATE BELL, LLC, as an entity and TITLE III OF THE AMERICANS WITH
     doing business as “Taco Bell #30743”, TACO DISABILITIES ACT OF 1990; 2) THE UNRUH
16   BELL CORP., and DOES 1-50, Inclusive,      CIVIL RIGHTS ACT; and 3) THE
                                                CALIFORNIA DISABLED PERSONS ACT.
17
                           Defendants.                     [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
18
                                                           52, 54, 54.1, 54.2 and 54.3.]
19
20
21           Comes now the Plaintiff, MERYL POMPONIO, (hereafter, “Ms. Pomponio” or “Plaintiff”)
22    through her Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las
23
      Vegas, NV 89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied
24
      her civil rights, hereby respectfully alleges, avers, and complains as follows:
25
26
                  THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
27
28


        COMPLAINT BY POMPONIO AGAINST GOLDEN GATE BELL, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -1-
             Case 4:19-cv-05700-DMR Document 1 Filed 09/10/19 Page 2 of 11



 1          1.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 2
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 3
     confined to using a mobility device to complete her day to day activities.
 4
            2.     In September 24th, 2018 and in October 9th, 2018, Ms. Pomponio was denied the full and
 5
 6   equal access to a public accommodation located at 1698 Monument Boulevard, Concord, CA 94520.

 7          3.     Ms. Pomponio now asks that this Court stand up for her rights under the Americans with
 8
     Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 9
     Act (“CDPA”).
10
11
      THE UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA,
12      OAKLAND DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                           PLAINTIFF TO SEEK JUSTICE
13
14          4.     The United States District Court has original federal question jurisdiction over this action

15   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with
16   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
17
     claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
18
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
19
20   1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state

21   law claims also arose from the same nucleus of operative facts or transactions.
22          5.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
23
     arose in the Northern District, specifically at the real property located at 1698 Monument Boulevard,
24
     Concord, CA 94520.
25
26          6.     The Oakland Division of the Northern District of California, is the proper division

27   because all claims herein arose at the real property located at 1698 Monument Boulevard, Concord,
28   CA 94520.


       COMPLAINT BY POMPONIO AGAINST GOLDEN GATE BELL, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -2-
              Case 4:19-cv-05700-DMR Document 1 Filed 09/10/19 Page 3 of 11



 1                               THE VICTIM AND THOSE RESPONSIBLE
 2
            7.      Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 3
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 4
     confined to using a mobility device to complete her day to day activities.     Ms. Pomponio is therefore
 5
 6   a “person with a disability” and a “physically disabled person” and has a “disability” or “medical

 7   condition” pursuant to the rules and regulations of the ADA, specifically 42 U.S.C § 12102 and Cal.
 8
     Civ. Code §§ 51 and 54.
 9
            8.      Defendants, GOLDEN GATE BELL, LLC, and Does 1-50 (hereafter, collectively or
10
     individually, “Tenan ”), operate as a business establishment, hold themselves out to the public, and do
11
12   business as “Taco Bell #30743” at 1698 Monument Boulevard, Concord, CA 94520, and have

13   substantial control over the interior and exterior of the building, the parking lot, and all spaces adjacent
14
     to such building.
15
            9.      Defendants, TACO BELL CORP., and Does 1-50 (hereafter, collectively or individually,
16
     “Landlord”, in their commercial real estate investment, owner, or landlord capacity), own, operate,
17
18   manage, and have substantial control over the real property, including the interior and exterior of the

19   building, parking lot and all spaces adjacent to the buildings located at 1698 Monument Boulevard,
20
     Concord, CA 94520.
21
            10.     Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
22
     entered into a contract with Defendants, Tenant, Landlord, and/or Does 1-50, as property managers or
23
24   franchisees for the real property and adjacent parking lot, and as such have substantial control over the

25   real property located at 1698 Monument Boulevard, Concord, CA 94520.
26
            11.     The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
27
     whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
28


       COMPLAINT BY POMPONIO AGAINST GOLDEN GATE BELL, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -3-
              Case 4:19-cv-05700-DMR Document 1 Filed 09/10/19 Page 4 of 11



 1   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
 2
     complaint to allege their true names and capacities at such times as they are ascertained.
 3
            12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 4
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 5
 6   resulting injuries by, among other things, personally participating in the unlawful conduct or acting

 7   jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 8
     policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the
 9
     unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
10
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
11
12   entities under their direction and control.

13
14                    MS. POMPONIO WAS DENIED EQUAL ACCESS TO A
               PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
15
            13.     Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
16
17   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is

18   confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
19   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
20
     federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104.
21
            14.     In September 24th, 2018 and in October 9th, 2018, Ms. Pomponio desired to go to and
22
23   use the services, and/or buy products at “Taco Bell #30743” which is located at 1698 Monument

24   Boulevard, Concord, CA 94520.
25          15.     While in the parking lot adjacent to, surrounding, or while inside the business “Taco Bell
26
     #30743”, Ms. Pomponio personally encountered barriers that interfered with her ability to use and
27
     enjoy the goods, services, privileges and accommodations offered by the facilities. Specifically, while
28


       COMPLAINT BY POMPONIO AGAINST GOLDEN GATE BELL, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -4-
              Case 4:19-cv-05700-DMR Document 1 Filed 09/10/19 Page 5 of 11



 1   visiting the business establishment, Ms. Pomponio had difficulty as the alleged accessible parking stall
 2
     and access aisle had improper slopes making it more difficult for her to use her wheeled mobility
 3
     device. In addition, the bathroom door was heavy making it more difficult to open in a wheeled device.
 4
             16.    Despite Ms. Pomponio’ wish to patronize the businesses in the future, the above-
 5
 6   mentioned barriers constitute deterrents to access to the business, rendering the business’ goods,

 7   services, facilities, privileges, advantages, and accommodations unavailable to physically disabled
 8
     patrons such as herself.
 9
             17.    Ms. Pomponio alleges, on information and belief, that Defendants knew that such
10
     barriers existed and that Defendants’ failure to remove the barriers was intentional as the particular
11
12   barriers mentioned above were intuitive and obvious. Additionally, Defendants exercised control and

13   dominion over the condition of the real property and building and had the financial resources to remove
14
     such barriers. Furthermore, Ms. Pomponio alleges, on information and belief, that such modifications
15
     were readily achievable as removal of the above barriers could have been achieved without much
16
     difficulty or expense.
17
18           18.    Ms. Pomponio brings this lawsuit to encourage Defendants to ensure their property is

19   accessible to all.
20
21                                         FIRST CLAIM
                                 VIOLATION OF TITLE III OF THE ADA
22                                      (As to all Defendants)
23
             19.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
24
     allegation contained in all prior and subsequent paragraphs.
25
26           20.    The parking lot and building at the real property known as 1698 Monument Boulevard,

27   Concord, CA 94520 is owned, controlled, operated, leased, and managed by Defendants: Tenant,
28   Landlord, Does 1-50, or their agents. The business “Taco Bell #30743”, including their parking lot, are


       COMPLAINT BY POMPONIO AGAINST GOLDEN GATE BELL, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -5-
             Case 4:19-cv-05700-DMR Document 1 Filed 09/10/19 Page 6 of 11



 1   open to the general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28
 2
     C.F.R. § 36.104.
 3
            21.    Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 4
     accommodation known as “Taco Bell #30743”, Defendants are prohibited from discriminating against
 5
 6   Plaintiff by denying her, on the basis of her disability, the full and equal enjoyment of the goods,

 7   services, facilities, privileges, advantages, or accommodations offered by the facilities.
 8
            22.    In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §
 9
     36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
10
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
11
12   and have proper policies, practices, and procedures to ensure that individuals with disabilities are

13   afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
14
     advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),
15
     12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
16
            23.    Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
17
18   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is

19   confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
20
     with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
21
     federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104. While at
22
     the interior, exterior, parking lot, or adjacent spaces, of the business known as “Taco Bell #30743”,
23
24   Plaintiff personally encountered a number of barriers that interfered with her ability, to use and enjoy

25   the goods, services, privileges and accommodations offered at the facility.
26
27
28


       COMPLAINT BY POMPONIO AGAINST GOLDEN GATE BELL, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -6-
             Case 4:19-cv-05700-DMR Document 1 Filed 09/10/19 Page 7 of 11



 1          24.   Specifically, Defendants failed to ensure that such real property was equally accessible
 2
     to individuals with disabilities and medical conditions by having the following barriers at the real
 3
     property:
 4
                  a.      The alleged accessible parking spaces and access aisles’ slopes exceed two
 5
 6                        percent (2%) in violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.4 Exception,

 7                        2013 CBC 11B-502.4 Exception and 2016 CBC 11B-502.4 Exception;
 8
                  b.      The alleged accessible parking space fails to have “MINIMUM FINE $250”
 9
                          identification signage in violation of 2013 CBC 11B-502.6.2, 2016 CBC 11B-
10
11                        502.6.2;

12                c.      The alleged parking space’s access aisles are not marked with a blue borderline
13                        in violation of 2013 CBC 11B502.3.3 and 2016 CBC 11B-502.3.3;
14
                  d.      The alleged accessible parking space’s access aisle is not marked with “NO
15
                          PARKING” in violation of 2010 ADAS 502.3.3, 2013 CBC 11B 502.3.3 and
16
17                        2016 CBC 11B-502.3.3;

18                e.      The alleged access aisle does not extend the full length of the parking space it
19
                          serves in violation of 2010 ADAS 502.3.2, 2013 CBC 11B-502.3.2 and 2016
20
                          CBC 11B-502.3.2;
21
22                f.      The alleged accessible parking space and access aisles have changes in level in

23                        violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.4, 2013 CBC 11B-502.4,
24                        2016 CBC 11B-502.4;
25
                  g.      There are no accessible routes provided within the site from accessible parking
26
                          spaces and accessible passenger loading zones, public streets and sidewalks,
27
28                        and public transportation stops to the accessible building or facility entrance


       COMPLAINT BY POMPONIO AGAINST GOLDEN GATE BELL, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                    -7-
             Case 4:19-cv-05700-DMR Document 1 Filed 09/10/19 Page 8 of 11



 1                        they serve in violation of 1991 ADAAG 4.3.2(1), 2010 ADAS 206.2.1, 2013
 2
                          CBC 11B-206.2.1 and 2016 CBC 11B-206.2.1;
 3
                   h.     An accessible route connecting accessible buildings, accessible facilities,
 4
                          accessible elements, and accessible spaces on the same site are not provided in
 5
 6                        violation of 1991 ADAAG 4.1.2 (2), 2010 ADAS 206.2.2, 2013 CBC 11B-

 7                        206.2.2 and 2016 CBC 11B-206.2.2;
 8
                   i.     There is no directional signage including the ISA where the accessible route
 9
                          from the public sidewalk is in violation of 2013 CBC 11B-216.6 and 2016 CBC
10
11                        11B-216.6;

12                 j.     The entrance door required maneuvering clearance to exceed two-point zero
13                        eight percent (2.08%) in violation of 1991 ADAAG 4.13.6, 2010 ADAS
14
                          404.2.4.4, 2013 CBC 11B-404.2.4.4 and 2016 CBC 11B-404.2.4.4;
15
                   k.     The door leading to the restrooms require more than five pounds (5 lbs.) of force
16
17                        to open in violation of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;

18                 l.     The hand operated flush control is not located on the open side of the water
19
                          closet in violation of 1991 ADAAG 4.16.5, 2010 ADAS 604.6, 2013 CBC 11B-
20
                          604.6 and 2016 CBC 11B604.6;
21
22                 m.     The toilet paper dispenser is located above the side grab bar in violation of 2013

23                        CBC 11B-604.7 and 2016 CBC 11B-604.7;
24          25.    As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of her
25
     disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
26
     individuals in violation of 42 U.S.C. § 12181.
27
28


       COMPLAINT BY POMPONIO AGAINST GOLDEN GATE BELL, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -8-
              Case 4:19-cv-05700-DMR Document 1 Filed 09/10/19 Page 9 of 11



 1          26.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
 2
     of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
 3
     public who are physically disabled from full and equal access to these public facilities. Specifically,
 4
     Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
 5
 6   disabled persons are not discriminated against in receiving equal access to goods, services, and facilities

 7   as other more able-bodied persons.
 8
 9                                       SECOND CLAIM
                            VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
10                                     (As to all Defendants)
11
            27.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
12
     allegation contained in all prior and subsequent paragraphs.
13
14          28.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.

15   Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
16   pursuant to California law.
17
            29.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
18
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
19
20   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.

21   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
22   costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.
23
24                                       THIRD CLAIM
25                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
                                       (As to all Defendants)
26
            30.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
27
     allegation contained in all prior and subsequent paragraphs.
28


       COMPLAINT BY POMPONIO AGAINST GOLDEN GATE BELL, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
             Case 4:19-cv-05700-DMR Document 1 Filed 09/10/19 Page 10 of 11



 1          31.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
 2
     Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
 3
     relief pursuant to California law.
 4
            32.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
 5
 6   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

 7   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
 8
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 9
     costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
10
11
                                                     PRAYER
12
13   WHEREFORE, Plaintiff prays the following:

14          1.     For injunctive relief directing Defendants to modify their facilities and policies as
15
     required by law to comply with ADA regulations, including the ADAAG where required; institute
16
     policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate
17
     access to all citizens, including persons with disabilities; issue a permanent injunction directing
18
19   Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities

20   in compliance with federal regulations, and which provide full and equal access, as required by law;
21
            2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that
22
     Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
23
     facilities as complained of herein no longer occur and will not recur;
24
25          3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory

26   damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
27
     Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
28


       COMPLAINT BY POMPONIO AGAINST GOLDEN GATE BELL, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 10 -
             Case 4:19-cv-05700-DMR Document 1 Filed 09/10/19 Page 11 of 11



 1   Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
 2
     both, and general damages in an amount within the jurisdiction of the Court, according to proof;
 3
            4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
 4
     attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
 5
 6   52 and 54.3; and

 7          5.     Grant such other and further relief as this Court may deem just and proper.
 8
     Dated: August 19th, 2019
 9
                                                                  /s/ Daniel Malakauskas
10                                                                By: DANIEL MALAKAUSKAS, of,
                                                                  MALAKAUSKAS LAW, APC,
11
                                                                  Attorney for PLAINTIFF
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       COMPLAINT BY POMPONIO AGAINST GOLDEN GATE BELL, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 11 -
